Citation Nr: 1818409	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-33 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to an initial compensable rating for radiculopathy of the right lower extremity prior to November 23, 2015, and an evaluation in excess of 10 percent from November 23, 2015. 

3. Entitlement to an initial compensable rating for radiculopathy of the left lower extremity prior to November 23, 2015, and an evaluation in excess of 10 percent from November 23, 2015.

4. Entitlement to service connection for a right knee condition.

5. Entitlement to service connection for a left knee condition. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  In a March 2016 rating decision, the RO granted service connection for the left and right lower extremity with evaluations of 10 percent disabling from November 23, 2015. 

The claims were brought before the Board in April 2017 and were remanded for further development.

The issues of entitlement to service connection for a right knee condition and service connection for a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's DDD of the lumbar spine has not manifested to forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2. The Veteran's right and left lower extremity showed symptoms of mild incomplete paralysis prior to November 23, 2015. 

3. Throughout the period on appeal, the Veteran's radiculopathy of the right and left lower extremity has not manifested to moderate or severe incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent prior to for DDD of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for a compensable rating of 10 percent, but no higher, for radiculopathy of the right lower extremity prior to November 23, 2015 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520.

3. The criteria for a compensable rating of 10 percent, but no higher, for radiculopathy of the left lower extremity prior to November 23, 2015 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520.

4. The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity for the entire period on appeal have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520.

5. The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity for the entire period on appeal have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520.


      REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Lumbar Spine

The Veteran's service connected back disability is currently rated under Diagnostic Code 5242 for Degenerative Arthritis of the Spine.  Under this diagnostic code, the disability is rated based on the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a  , DC 5242.

After reviewing the evidence of record, the Board finds no evidence that the Veteran's disability has equaled or approximated that described by the 40 percent rating.  

The Veteran underwent a VA examination in July 2008.  Range of motion testing revealed that he had decreased forward flexion to 40 degrees, decreased extension to 15 degrees, decreased lateral bending to 15 degrees on both sides, and decreased rotation to 10 degrees on both sides.  

The Veteran next underwent a VA examination in November 2015.  At that time, range of motion testing revealed that he had forward flexion of 60 degrees, extension of 25 degrees, right and left lateral flexion of 20 degrees, and right and left lateral rotation of 25 degrees.  ROM after three repetitions was forward flexion of 45 degrees, extension of 20 degrees, right and left lateral flexion of 15 degrees, and right and left lateral rotation of 20 degrees.  The cause of the additional functional loss was noted as pain.  

Most recently, the Veteran underwent a VA examination in May 2017.  Range of motion testing revealed that he had forward flexion of 60 degrees, extension of 15 degrees, right and left lateral flexion of 20 degrees each way, and right and left lateral rotation of 20 degrees each way.  The examiner noted the Veteran's ROM itself did not contribute to a functional loss; however, pain was noted on examination and caused functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was additional loss of function or ROM after three repetitions due to pain and lack of endurance.  The Veteran's ROM after three repetitions was forward flexion of 45 degrees, extension of 15 degrees, right and left lateral flexion of 15 degrees, and right and left lateral rotation of 15 degrees.  Ankylosis was not noted.  

VA treatment records reflect the Veteran's frequent complaints of pain, but do not reflect range of motion testing more severe than that described above.  More importantly, none of the examinations or treatment records show that the Veteran's forward flexion was limited to 30 degrees or less or that his low back disability resulted in ankylosis.  Absent such findings, a rating higher in excess of 20 percent for the entire period on appeal is not warranted. 

The Board acknowledges VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant criteria when evaluating limitation of motion for joint disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca at 202.  However, the Board notes that there are no medical records of evidence showing severe functional loss due to his lumbar spine disability.  Moreover, no VA examiner noted a limit in functional ability with repeated use from pain, weakness, fatigability, or incoordination.  Additionally, while some functional loss was noted due to pain, no functional impairment was noted due to weakness, excess fatigability, or incoordination.  Further,  even considering the Veteran's functional impairment and flare-ups, his back disability was not shown to result in forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Therefore, the Veteran's limitation of motion due to pain is considered within his currently assigned rating under the Diagnostic Code and Deluca, and a rating in excess of 20 percent is not warranted. 

Regarding any neurological manifestations of the lumbar spine, to include numbness and pain radiating down his legs, the Board notes his neurological deficits have already been considered and were provided separate ratings based on his radiculopathy neurological symptoms.      

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  Accordingly, a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted. 

Radiculopathy of the Right and Left Lower Extremity

The Veteran is currently rated as 10 percent disabling for his radiculopathy of both the right and left lower extremity under Diagnostic Code (DC) 8520 for the Sciatic Nerve from November 23, 2015.

As initial matter, the Board finds that the probative evidence of record shows the Veteran presented neurological symptoms of the bilateral lower extremities prior to November 25, 2015.  In the Veteran's July 2008 VA examination, the examiner diagnosed the Veteran with bilateral lower extremity myalgia.  The Veteran reported radiation and discomfort down his left leg that occurred five times a day for the past six months.  The Veteran stated that the pain intensity was 8 out of 10.  His main complaint was pain and stated his symptoms had been insidious in onset and profession.  He stated it was pain with pressure in his thighs and calves, and had a previous history of venous thrombosis of the left leg.  The Veteran also reported discomfort with palpation of the calf musculature bilaterally.  The Board notes traditional paresthesis or numbness for radiculopathy testing was not done.  The Board finds that the July 2008 examination, implicitly raised the issue of radiculopathy of the bilateral lower extremity, and thus should have been considered.  Further, VA treatment records from December 2007 through January 2008 show complaints of left leg numbness, bilateral leg pain, leg swelling, and an inability to lift legs due to pain. 

Therefore, the Veteran's radiculopathy of the right and left lower extremity should have been granted from March 5, 2007, the date the Veteran's initial claim for his back condition and any related conditions was made, with ratings of 10 percent warranted for each extremity.  However, the Board finds the evidence of record does not warrant a rating in excess of 10 percent for the entire period on appeal.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Board notes that the terms "mild," "moderate" and "severe" are not defined.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

For the entire period on appeal, the evidence of record does not show the Veteran's radiculopathy manifested to incomplete moderate paralysis or more.  During the Veteran's July 2008 examination, although bilateral myalgia and pain symptoms were noted, the pain was not noted as moderate or severe by the examiner. 

In November 2015, the Veteran received a VA examination on his lower extremities.  The examiner found the Veteran had radicular pain and symptoms of radiculopathy.  The Veteran had mild intermittent pain on the bilateral lower extremities, mild paresthesia's on the bilateral lower extremities, and mild numbness of the bilateral lower extremities.  The examiner provided that the Veteran had no other symptoms of radiculopathy.  The Veteran's radiculopathy affected both sciatic nerves and the overall severity of his radiculopathy was noted as mild for both sides.  The examiner provided that the Veteran had symptoms attributable to peripheral nerve conditions.  The Veteran also had no muscle atrophy.  

In May 2017, the Veteran received another VA examination. The Veteran had constant mild pain of the bilateral lower extremities and mild intermittent pain of the bilateral lower extremity.  The Veteran had normal muscle strength and no muscle atrophy.  His bilateral lower extremity reflexes were normal and had no trophic changes.  His gait was abnormal and described as antalgic in the back and knee.  The examiner provided that the Veteran had mild incomplete paralysis of the sciatic nerve in the bilateral lower extremities.  The examiner also noted that the Veteran's peripheral nerve condition did not cause a functional impairment of an extremity such that no effective function remains. 

The Board notes that the Veteran has provided private medical records from the Social Security Administration (SSA) showing treatment for bilateral leg arthralgia and radiculopathy.  However, none of physicians have referred to the Veteran's leg pain or radiculopathy as moderate to severe in nature. 

Thus, after a review of the evidence, the Board finds a rating in excess of 10 percent for the entire appeal period is not warranted.  Further, the Board finds that the Veteran's radiculopathy of the right and left lower extremity are appropriately represented as "mild" under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a, DC 8520.  As noted above, 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Although the Veteran's pain has been reported as constant, his pain has consistently been marked as mild.  Further, the evidence of record has not shown the Veteran's radiculopathy has been severe with marked muscular atrophy or shown complete paralysis of the lower extremities at any time during the period on appeal. 

Accordingly, a rating of 10 percent prior to November 23, 2015 is warranted, however, a rating in excess of 10 percent for the entire period on appeal for the Veteran's radiculopathy of the right and left lower extremity is not warranted.  


ORDER

Entitlement to a rating evaluation in excess of 20 percent for DDD of the lumbar spine is denied.

A compensable rating of 10 percent from March 5, 2007 to November, 23, 2015 for radiculopathy of the right lower extremity is granted. 

A compensable rating of 10 percent from March 5, 2007 to November, 23, 2015 for radiculopathy of the left lower extremity is granted. 

A disability rating in excess of 10 percent for radiculopathy of the right lower extremity since November 23, 2015, is denied.  

A disability rating in excess of 10 percent for radiculopathy of the left lower extremity since November 23, 2015, is denied.  


REMAND

The Veteran contends that his bilateral knee conditions are related to his active duty service.

As an initial matter, the Board notes that the medical evidence of record shows the Veteran has consistently been treated for chronic bilateral knee pain and knee swelling.  Although the Veteran's August 2008 VA examination did not provide a diagnosis of a knee condition, the medical evidence consistently shows treatment for bilateral knee pain, which the Board in April 2017 previously decided may be outside the symptomatology of his service-connected fibromyalgia.  

Further, the Board notes that the Veteran's service treatment records show in July 1991 the Veteran was seen for recurring knee pain.  The Veteran also noted swollen painful joints and trick or locked knees in his later July 1991 separation examination 

As such, because the evidence of record shows the Veteran has had consistent knee pain that may be outside of his service-connected fibromyalgia, as well as there being evidence of an in-service injury, the Board finds that a remand is required in order to obtain a medical examination with an opinion addressing the nature and etiology of any of the claimed knee conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any bilateral knee condition.  The record and a copy of this Remand must be made available to the examiner. 

Following a review of the entire record, to include the Veteran's lay statements, the July 1991 in-service complaint of recurring knee pain and notation of locked or trick knee on his July 1991 separation examination, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral knee condition had its onset during, or is otherwise related to, his active duty service, to include the July 1991 complaint of recurring knee pain and notation on his separation examination. 

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

2.  After completion of the above, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


